Citation Nr: 1339649	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-45 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2008 rating decision denied the claims for bilateral hearing loss and tinnitus.  The August 2009 rating decision denied the claim for sleep apnea.

With regard to the claims for bilateral hearing loss and tinnitus, the Board acknowledges that the RO treated the submission of an August 2008 statement (and subsequently obtained private audiological report and VA examination report) following the initial January 2008 rating decision as a new claim and erroneously advised the Veteran in an August 2008 letter that the time period for appealing the January 2008 rating decision had expired.  After reviewing the record, the Board determines that the newly obtained private audiological report and VA examination associated with the claims file in August 2008 and December 2008, respectively, prior to the issuance of second rating decision, constituted new and material evidence under 38 C.F.R. § 3.156(b), thereby rendering the January 2008 rating decision non-final.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 2008 rating decision, VA was in receipt of new and material evidence within one year of a rating decision addressing the claimed disability and, therefore, it must relate back to this earlier claim.  New and material evidence submitted within one year of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered to have been filed in connection with the claim that was pending at the beginning of the appeal period, thereby rendering that claim still pending.  38 C.F.R. § 3.156(b) (2012).  Therefore, the Board determines that the current appeal stems from the Veteran's initial claim for benefits.

In January 2012, the Veteran testified before a Decision Review Officer at the Waco, Texas, RO.  In August 2012, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was reviewed.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran's bilateral hearing loss is related to his active duty service.

2.  The competent and credible evidence demonstrates that the Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002). For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that exposure to M16's, M60's, and grenades while serving in Vietnam as a vehicle mechanic resulted in his current bilateral hearing loss and tinnitus.  The Veteran reported at his August 2012 Travel Board hearing that he was exposed to artillery fire, grenades, and mortar rounds with no hearing protection.  He also reported that he began having ringing in his ears as early as basic training.  The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that his military occupational specialty was vehicle mechanic.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

The Veteran's service treatment records were unavailable for review.  See December 2007 Formal Finding regarding unavailability of service treatment records.

The Veteran was afforded a VA examination in December 2008.  Audiometric testing showed bilateral hearing loss for VA purposes, as well as tinnitus.  The VA examiner opined that given the unavailability of the Veteran's service treatment records, it would be mere speculation to determine whether the Veteran's bilateral hearing loss started in service over 30 years prior especially given the intervening post-service noise exposure and age.  He further opined that given that the Veteran's tinnitus was only intermittent, it was less likely related to military noise exposure as tinnitus due to acoustic trauma tended to be more persistent and constant.   

The Veteran submitted two private audiologists' opinions.  The opinion provided by D.L.T. stated that it was likely as not that the Veteran's bilateral sensorineural hearing loss impairment was the result of exposure to weapons fire during repeated combat engagements while serving in Vietnam.  The opinion provided by S.E.M. stated that based on the history provided by the Veteran including frequent ringing with difficulty understanding conversations, the etiology of the Veteran's frequent tinnitus and bilateral noise-induced hearing loss was as likely as not due to his military service from 1968 to 1972.  

Based on its review of the entire record, the Board finds the evidence to be at least in relative equipoise in showing that the current bilateral hearing disorder and tinnitus are as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's active duty service, including exposure to artillery fire and grenades.  38 U.S.C.A. § 1154(a) and (b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements that his sleep apnea started in service as evidenced by his snoring in service, evidence of a current diagnosis of sleep apnea, and with recognition of the "low threshold" as in McLendon, the Board finds that a remand for a VA examination to determine if the Veteran has sleep apnea that is related to his active duty service is warranted.  Additionally, an attempt should be made to obtain and pertinent records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist.  In particular, obtain any available treatment records from Central Texas, VAMC.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  After obtaining the above noted records, the RO/AMC must schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed sleep apnea; in particular, whether the Veteran's post-service diagnosis is due in whole or in part to active service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's contentions that his sleep apnea was present during service as evidenced by his constant snoring both during service and immediately after separation.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's sleep apnea is due in whole or in part to his active service or any incident therein.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


